Case 19-20916-jrs     Doc 124     Filed 08/05/19 Entered 08/05/19 12:23:22           Desc Main
                                  Document     Page 1 of 27


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

IN RE:
                                                    CHAPTER 11
SIGNATURE PACK, LLC,
                                                    CASE NO. 19-20916-JRS
         Debtor.

         AMENDMENT TO SCHEDULE E/F AND SUMMARY OF SCHEDULES

       COMES NOW Signature Pack, LLC, Debtor in the above-styled Chapter 11 Bankruptcy

Case and amends its Schedule E/F and respectfully shows the Court as follows:

       Schedules E/F. Debtor hereby substitutes Schedule E/F which is attached hereto in lieu of

any such Schedule E/F previously filed to amend the amount of Connect Logistics’ claim.

       Summary of Schedules. Debtor hereby substitutes its Summary of Schedules which is

attached hereto in lieu of any such Summary of Schedules previously filed.

       Except as expressly amended herein, all information set forth in the Debtor’s Petition,

Schedules, and Statement of Financial Affairs remains true and correct and is adopted herein.

     RESPECTFULLY SUBMITTED this 5th day of August, 2019.

                                            JONES & WALDEN, LLC
                                            /s/ Leslie M. Pineyro
                                            Leslie M. Pineyro
                                            Georgia Bar No. 969800
                                            lpineyro@joneswalden.com
                                            21 Eighth Street, NE
                                            Atlanta, Georgia 30309
                                            (404) 564-9300 Telephone
                                            (404) 564-9301 Facsimile
                                            Attorney for Debtor




                                                1
Case 19-20916-jrs       Doc 124   Filed 08/05/19 Entered 08/05/19 12:23:22              Desc Main
                                  Document     Page 2 of 27



                     DECLARATION UNDER PENALTY OF PERJURY

        I declare under penalty of perjury that I have read the foregoing Amendment and that the
 same is true and correct to the best of my knowledge, information and belief.



 Date: August 5, 2019                                Sign.        k, L

                                                     /s/
                                                     Cha             , Manager
            Case 19-20916-jrs                                Doc 124                Filed 08/05/19 Entered 08/05/19 12:23:22                                                            Desc Main
                                                                                    Document     Page 3 of 27
 Fill in this information to identify the case:

 Debtor name            Signature Pack, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               19-20916
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,478,089.45

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,478,089.45


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,357,943.89


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        4,049,663.50


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,407,607.39




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
            Case 19-20916-jrs                     Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                  Desc Main
                                                                      Document     Page 4 of 27
 Fill in this information to identify the case:

 Debtor name         Signature Pack, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)          19-20916
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Byung J Park, US Attorney                                 Check all that apply.
           600 Richard B Russell Building                             Contingent
           75 Ted Turner Drive, SW                                    Unliquidated
           Atlanta, GA 30303                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Department of Justice, Tax Div                            Check all that apply.
           Civil Trial Section, Southern                              Contingent
           P.O. Box 14198, Ben Franklin                               Unliquidated
           Washington, DC 20044                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   35745                               Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                    Desc Main
                                                                      Document     Page 5 of 27
 Debtor       Signature Pack, LLC                                                                             Case number (if known)   19-20916
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Georgia Department of Labor                                Check all that apply.
          Mark Butler, Commissioner                                   Contingent
          148 Andew Young Int. Ste 900                                Unliquidated
          Atlanta, GA 30303                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Georgia Department of Revenue                              Check all that apply.
          Compliance Division                                         Contingent
          1800 Century Blvd, Ste 16102                                Unliquidated
          Atlanta, GA 30345-3205                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          Central Insolvency Office                                   Contingent
          401 W. Peachtree St., NW                                    Unliquidated
          Atlanta, GA 30308                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Jackson Co. Tax Assessor                                   Check all that apply.
          67 Athens Street                                            Contingent
          Jefferson, GA 30549                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                    Desc Main
                                                                      Document     Page 6 of 27
 Debtor       Signature Pack, LLC                                                                             Case number (if known)   19-20916
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Lynne Riley                                                Check all that apply.
          State of Georgia Revenue Commi                              Contingent
          1800 Century Blvd, N.E.                                     Unliquidated
          Atlanta, GA 30345                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Office Of the Chief Co. IRS                                Check all that apply.
          1111 Constitution Ave                                       Contingent
          Washington, DC 20224                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Ohio Department of Taxation                                Check all that apply.
          4485 Northland Ridge Blvd                                   Contingent
          Columbus, OH 43229                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Secretary of the Treasury                                  Check all that apply.
          15th & Pennsylvania Ave, NW                                 Contingent
          Washington, DC 20200                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-20916-jrs                    Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                           Desc Main
                                                                      Document     Page 7 of 27
 Debtor        Signature Pack, LLC                                                                            Case number (if known)          19-20916
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            U.S. Attorney General                                    Check all that apply.
            U.S. Department of Justice                                Contingent
            950 Pennsylvania Ave NW                                   Unliquidated
            Washington, DC 20350                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Notice Only
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,588.74
           1st Mechanical Services, Inc.                                            Contingent
           303 Curie Drive                                                          Unliquidated
           Alpharetta, GA 30005                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $903.42
           3M                                                                       Contingent
           PO Box 844127                                                            Unliquidated
           Dallas, TX 75284                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           A J Letizio                                                              Contingent
           Fifty-five Enterprise Dr                                                 Unliquidated
           Windham, NH 03087                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     For notice only
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $6,433.61
           AAA Scales & Systems                                                     Contingent
           3212 Harmony Church Road                                                 Unliquidated
           Gainesville, GA 30507                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $4,952.56
           ACOSTA                                                                   Contingent
           PO Box 281996                                                            Unliquidated
           Atlanta, GA 30384                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124            Filed 08/05/19 Entered 08/05/19 12:23:22                                      Desc Main
                                                                     Document     Page 8 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $679.46
          Advanced Marketing Concepts                                         Contingent
          2717 W. Southern Ave Ste. 1                                         Unliquidated
          Tempe, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,251.69
          AIRGAS SAFETY                                                       Contingent
          PO BOX 532609                                                       Unliquidated
          Atlanta, GA 30353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $90,989.27
          Ambassador Sanitation Mngmnt                                        Contingent
          PO Box 2057                                                         Unliquidated
          Thomasville, GA 31799                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $363,748.51
          Amer. Express Corporate Card                                        Contingent
          PO Box 1270                                                         Unliquidated
          Newark, NJ 07101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $373,906.47
          Americold                                                           Contingent
          25586 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,381.25
          AMSPAK                                                              Contingent
          P.O. Box 2225                                                       Unliquidated
          Hartsville, SC 29551                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,735.71
          Aramark                                                             Contingent
          P.O Box 731676                                                      Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124            Filed 08/05/19 Entered 08/05/19 12:23:22                                      Desc Main
                                                                     Document     Page 9 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,458.00
          Arrow Lines Services Inc.                                           Contingent
          PO Box 1298                                                         Unliquidated
          Gainesville, GA 30503                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $240.00
          Associated Brokers, Inc.                                            Contingent
          4777 Aviation Parkway Suite K                                       Unliquidated
          Atlanta, GA 30349                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $9.81
          Athens Material Handling                                            Contingent
          316 Commerce Blvd                                                   Unliquidated
          PO Box 6685                                                         Disputed
          Athens, GA 30604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $378.00
          Atlantic Pit Service, Inc.                                          Contingent
          P.O Box 837                                                         Unliquidated
          Lawrenceville, GA 30046                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $240.00
          Automatic Protection Services                                       Contingent
          4655 Canton Rd                                                      Unliquidated
          Marietta, GA 30066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $153.00
          Baker Donelson                                                      Contingent
          3414 Peachtree Road NE                                              Unliquidated
          Suite 1600                                                          Disputed
          Atlanta, GA 30326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,080.34
          Bankcard Center                                                     Contingent
          P.O. Box 71205                                                      Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 10 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,018.75
          Bell, Davis, & Pitt, P.A.                                           Contingent
          PO Box 21029                                                        Unliquidated
          Winston Salem, NC 27120                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,845.60
          Big Daddy Foods Inc                                                 Contingent
          PO Box 19974                                                        Unliquidated
          Houston, TX 77224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,022.70
          Campbell Sales & Service, Inc                                       Contingent
          P.O. Box 488                                                        Unliquidated
          Athens, GA 30603                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $94,304.80
          Champion Foods, Inc                                                 Contingent
          9516 Waterford Rd                                                   Unliquidated
          Jacksonville, FL 32257                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          Chastains Janitorial Supply                                         Contingent
          1630 MLK Jr. Blvd                                                   Unliquidated
          Gainesville, GA 30501                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,228.36
          ChemStation of Alabama                                              Contingent
          3021 Dublin Circle                                                  Unliquidated
          Bessemer, AL 35020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Christopher Carr                                                    Contingent
          Attorney General of Georgia                                         Unliquidated
          40 Capitol Square SW                                                Disputed
          Atlanta, GA 30334
                                                                             Basis for the claim:    For Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 11 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $140.00
          Clay Daniel                                                         Contingent
          P.O Box 434                                                         Unliquidated
          Bogart, GA 30622                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $531.64
          Combined Worksite Solutions                                         Contingent
          5277 Payshere Circle                                                Unliquidated
          Chicago, IL 60674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,972.00
          Connect Logistics                                                   Contingent
          3292 Thompson Bridge RD #350                                        Unliquidated
          Gainesville, GA 30506                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $507.57
          Continental Carbonic Products                                       Contingent
          DEPT 3833 PO Box 123833                                             Unliquidated
          Dallas, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $637.24
          Cooling & Applied Tech, Inc                                         Contingent
          P.O. BOX 772998                                                     Unliquidated
          Chicago, IL 60677                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,995.48
          CROSSLEY McINTOSH HANLEY &EDES                                      Contingent
          5002 Randall Parkway                                                Unliquidated
          Wilmington, NC 28403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,207.64
          Crown Lift Trucks                                                   Contingent
          PO Box 641173                                                       Unliquidated
          Cincinnati, OH 45264                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 12 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $842.62
          CSS Polymers Inc.                                                   Contingent
          3482 Keith Bridge Rd Suite 294                                      Unliquidated
          Cumming, GA 30041                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,674.55
          Dahlonega Packaging, Inc.                                           Contingent
          P.O. Box 936696                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Dollar General Market                                               Contingent
          P.O. Box 1087                                                       Unliquidated
          Goodlettsville, TN 37072                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For notice only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $696.72
          Dunlap Stainless                                                    Contingent
          2905 Ramsey Rd                                                      Unliquidated
          Gainesville, GA 30507                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $88.22
          Eco-Lab                                                             Contingent
          24198 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $291.19
          Electronic Motors Co. Inc.                                          Contingent
          7705 Hwy 29 South                                                   Unliquidated
          Hull, GA 30646                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,867.99
          ETCON Employment Solutions                                          Contingent
          439 E E Butler Parkway                                              Unliquidated
          Gainesville, GA 30501                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 13 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $590,000.00
          Family Dollar Services, LLC                                         Contingent
          10401 Monroe Road                                                   Unliquidated
          Wilmington, DE 19808
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $645.00
          Farr Electric Inc.                                                  Contingent
          4673 East Hall Rd.                                                  Unliquidated
          Gainesville, GA 30507                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,308.75
          Food & Dairy Research Assoc.s                                       Contingent
          PO Box 608                                                          Unliquidated
          Commerce, GA 30529                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Forester Roller Company, Inc                                        Contingent
          P O Box 2067                                                        Unliquidated
          Lawrenceville, GA 30046                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,501.60
          Fortis Solutions Group, LLC                                         Contingent
          5362 McEver Road                                                    Unliquidated
          Flowery Branch, GA 30542                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $43,599.36
          Genesis Baking Company                                              Contingent
          211 Woodlawn Avenue                                                 Unliquidated
          Norwalk, OH 44857                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $692.24
          GIX Logistics, Inc.                                                 Contingent
          P.O. Box 1845                                                       Unliquidated
          Grand Island, NE 68802                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 14 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,882.50
          Glacier Sales, Inc                                                  Contingent
          P.O. Box 2646                                                       Unliquidated
          Yakima, WA 98907                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Global Coordination                                                 Contingent
          2625 N Cage Blvd                                                    Unliquidated
          Pharr, TX 78577                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For notice only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,944.00
          Gold Standard Baking                                                Contingent
          3700 S. Kedzie Ave.                                                 Unliquidated
          Chicago, IL 60632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,252.00
          Goodsource                                                          Contingent
          3115 Melrose Dr. Suite 160                                          Unliquidated
          Carlsbad, CA 92010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $171,215.91
          Gourmet Culinary Solutions LLC                                      Contingent
          Attn: Lee Turner, RA                                                Unliquidated
          5786 US Highway 129 N, Suite N                                      Disputed
          Pendergrass, GA 30567
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $715.00
          Graphic Packaging                                                   Contingent
          PO Box 404170                                                       Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $309.95
          Green Guard First Aid & Safety                                      Contingent
          3499 Rider Trail South                                              Unliquidated
          Earth City, MO 63045                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 15 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,475.00
          H & D Pallet                                                        Contingent
          464 Garrison Shoals Rd                                              Unliquidated
          Lula, GA 30554                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $135.83
          Heat and Control, Inc                                               Contingent
          21121 Cabot Blvd Hayward                                            Unliquidated
          Hayward, CA 94545                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $700.00
          Hollis Transport                                                    Contingent
          4515 Cantrell Rd.                                                   Unliquidated
          Flowery Branch, GA 30542                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,874.65
          Horizon Packaging                                                   Contingent
          6248 Ringgold Road                                                  Unliquidated
          Chattanooga, TN 37412                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,143.77
          HUMANA HEALTH PLAN INC.                                             Contingent
          P O BOX 3225                                                        Unliquidated
          Milwaukee, WI 53201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,441.98
          Hygiena                                                             Contingent
          Attn: Accounts Receivable                                           Unliquidated
          File 2007 1801 W Olympic Blvd                                       Disputed
          Pasadena, CA 91199
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $267.73
          Infusion Sales Group                                                Contingent
          2928 Walden Avenue                                                  Unliquidated
          Depew, NY 14043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 16 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $34,459.43
          John R White Company, Inc.                                          Contingent
          200 Citation Court Suite 100                                        Unliquidated
          Birmingham, AL 35209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,856.00
          Johnson O'Hare Company, Inc.                                        Contingent
          One Progress Road                                                   Unliquidated
          Billerica, MA 01821                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $44,065.25
          JSO Associates Inc.                                                 Contingent
          17 Maple Drive                                                      Unliquidated
          Great Neck, NY 11021
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $380,384.80
          Kudzu Valley Farm                                                   Contingent
          PO Box 922                                                          Unliquidated
          Oakwood, GA 30566                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,876.60
          Lake Foods, LLC                                                     Contingent
          355 Industrial Park Rd                                              Unliquidated
          Hartwell, GA 30643                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $83,683.73
          Linde LLC                                                           Contingent
          88718 Expedite Way                                                  Unliquidated
          Chicago, IL 60695                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $139.00
          LogoSurfing Promtnal Products                                       Contingent
          2518 Oak Valley Lane                                                Unliquidated
          Dacula, GA 30019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 17 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $88,423.00
          M&J Foods                                                           Contingent
          Attn: Michael Zimmer, RA                                            Unliquidated
          1289 Bennett Pl                                                     Disputed
          The Villages, FL 32162
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,186.96
          Machinery Support                                                   Contingent
          PO Box 28                                                           Unliquidated
          Moore, SC 29369                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,438.47
          Mallard Marketing                                                   Contingent
          4027 Clearwell                                                      Unliquidated
          Amarillo, TX 79109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $344.64
          Manning Brothers                                                    Contingent
          P.O Box 162138                                                      Unliquidated
          Atlanta, GA 30321                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,331.76
          McMaster-Carr                                                       Contingent
          PO Box 7690                                                         Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $53,739.39
          Messer LLC                                                          Contingent
          88718 Expedite Way                                                  Unliquidated
          Chicago, IL 60695                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $147,996.97
          Monogram Food Solutions, LLS                                        Contingent
          P.O. Box 71400                                                      Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 18 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $57.68
          Murray Brokerage                                                    Contingent
          684 Woodlands Drive Suite 300                                       Unliquidated
          Maumee, OH 43537                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $970.01
          Nordson                                                             Contingent
          PO Box 802586                                                       Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,820.30
          North Georgia Logistics                                             Contingent
          P O Box 208                                                         Unliquidated
          Pendergrass, GA 30567                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,316.29
          North Georgia Propane, Inc.                                         Contingent
          PO Box 1518                                                         Unliquidated
          Gainesville, GA 30503                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,709.80
          Northeast Food Marketing                                            Contingent
          30 Myano Lane Suite 30                                              Unliquidated
          Stamford, CT 06902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,708.59
          Northern Safety & Industrial                                        Contingent
          PO Box 4250                                                         Unliquidated
          Utica, NY 13504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,791.46
          NW French and Associates                                            Contingent
          1502 1st Avenue North                                               Unliquidated
          Fargo, ND 58102                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 19 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,925.87
          Pack Rite Div Mettler-Toledo                                        Contingent
          PO Box 730867                                                       Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,350.54
          Pacmac, Inc                                                         Contingent
          P.O. Box 360                                                        Unliquidated
          Fayetteville, AR 72702                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,182.39
          Paragon Food Group, LLC                                             Contingent
          Carl Perry                                                          Unliquidated
          345 Rae's Creek Drive                                               Disputed
          Greenville, SC 29609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $228.40
          Peach State Fire, Inc.                                              Contingent
          626 Industrial Blvd                                                 Unliquidated
          Gainesville, GA 30501                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $167,569.00
          Penobscot McCrum LLC                                                Contingent
          PO Drawer 229                                                       Unliquidated
          Belfast, ME 04915                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,111.97
          Perimeter Marketing Inc.                                            Contingent
          P O Box 1167                                                        Unliquidated
          Waxhaw, NC 28176                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $673.42
          Piedmont National Corp                                              Contingent
          PO Box 890938                                                       Unliquidated
          Charlotte, NC 28289                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 20 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $122,520.00
          Pilgrim's Pride Corporation                                         Contingent
          P.O. Box 809225                                                     Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,435.07
          Pioneer Meat Brokerage, Inc.                                        Contingent
          P O BOX 8047                                                        Unliquidated
          Edmond, OK 73083                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,751.18
          Planned Administrators                                              Contingent
          P.O Box 6927                                                        Unliquidated
          Columbia, SC 29260                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Pratt Recycling                                                     Contingent
          PO Box 933949                                                       Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,736.10
          Ralf Jeffy Green                                                    Contingent
          2295 Skylark Drive                                                  Unliquidated
          Alexander City, AL 35010                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $284.52
          RAM Inc                                                             Contingent
          2090 Columbiana Road                                                Unliquidated
          Suite 2600                                                          Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $50.00
          Randstad North America, Inc.                                        Contingent
          PO Box 742689                                                       Unliquidated
          Atlanta, GA 30374                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 21 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,961.38
          Reese Group                                                         Contingent
          PO Box 40423                                                        Unliquidated
          Nashville, TN 37204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,637.00
          Reliable Transport. Solutions                                       Contingent
          PO Box 507                                                          Unliquidated
          Amelia, OH 45102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.44
          RG Marketing & Consulting                                           Contingent
          1716 S San Marcos St. 107                                           Unliquidated
          San Antonio, TX 78207                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,786.16
          RJS Sales & Marketing                                               Contingent
          PO BOX 62048                                                        Unliquidated
          Cincinnati, OH 45262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,557.97
          Romer Labs                                                          Contingent
          Department RL                                                       Unliquidated
          P.O Box 66971                                                       Disputed
          Saint Louis, MO 63166
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $409.68
          Rouses Market                                                       Contingent
          P O BOX 5358                                                        Unliquidated
          Thibodaux, LA 70302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,696.40
          S. E. Meats                                                         Contingent
          700 25th Ave. West                                                  Unliquidated
          Birmingham, AL 35204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 22 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $369.00
          Scherzer and Associates                                             Contingent
          8801 Ballentine Street #100                                         Unliquidated
          Overland Park, KS 66214                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $130,395.68
          Seabrook Brothers & Sons                                            Contingent
          P O Box 781405                                                      Unliquidated
          Philadelphia, PA 19178                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,959.00
          Sherwood Food Distributors-ATL                                      Contingent
          5400 Fulton Industrial Blvd                                         Unliquidated
          Atlanta, GA 30336                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Signature Food Marketing, LLC                                       Contingent
          5876 Highway 129 North, Ste N                                       Unliquidated
          Pendergrass, GA 30567                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $43,926.20
          Southeastern Paper Co.                                              Contingent
          PO BOX 890671                                                       Unliquidated
          Charlotte, NC 28289                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $128,503.51
          Southern Food Broker                                                Contingent
          196 Bruce Etheredge Parkway                                         Unliquidated
          Pell City, AL 35128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,029.50
          Stiles Heating and Cooling,Inc                                      Contingent
          140 Ben Burton Road                                                 Unliquidated
          Bogart, GA 30622                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 23 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,874.85
          Strategic Industries                                                Contingent
          PO Box 2576                                                         Unliquidated
          Alpharetta, GA 30023                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,321.41
          Summit Marketing Partners                                           Contingent
          401 Hall Street SW Suite 289                                        Unliquidated
          Grand Rapids, MI 49503                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,196.00
          Sun Mark Foods Ltd.                                                 Contingent
          PO Box 1294                                                         Unliquidated
          Madison, NJ 07940                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,255.20
          SupplyOne, Inc. Atlanta                                             Contingent
          IPC Collection Account                                              Unliquidated
          PO Box 740438                                                       Disputed
          Atlanta, GA 30374
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,814.00
          Tasty Breads International                                          Contingent
          9445 Fullerton Avenue                                               Unliquidated
          Franklin Park, IL 60131                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,307.76
          Tennessee Bun Co.                                                   Contingent
          2975 Armory Dr.                                                     Unliquidated
          Nashville, TN 37204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,891.60
          The Food Exchange                                                   Contingent
          5650 El Camino Real, Suite 220                                      Unliquidated
          Carlsbad, CA 92008                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 24 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $60,389.81
          TNT                                                                 Contingent
          701 Industrial Drive                                                Unliquidated
          Perryville, MO 63775                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $69,282.55
          Tom Southworth                                                      Contingent
          5876 Highway 129 North, Ste N                                       Unliquidated
          Pendergrass, GA 30567                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,916.18
          Top Notch Personnel                                                 Contingent
          P.O Box 464730                                                      Unliquidated
          Lawrenceville, GA 30042                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,316.85
          Triangle Sales and Marketing                                        Contingent
          120 Marguerite Drive Suite 200                                      Unliquidated
          Cranberry Twp, PA 16066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,197.66
          ULINE                                                               Contingent
          Attn: Accounts Receivable                                           Unliquidated
          PO BOX 88741                                                        Disputed
          Chicago, IL 60680
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          US Waste & Recycling, Inc.                                          Contingent
          P.O. Box 420825                                                     Unliquidated
          Atlanta, GA 30342                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,763.00
          USA Logistics, Inc                                                  Contingent
          P.O. Box 2977                                                       Unliquidated
          Chesterton, IN 46304                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20916-jrs                      Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 25 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,361.33
          USDA Food Sfty&Inspc. Services                                      Contingent
          US Bank- FSIS Lockbox                                               Unliquidated
          PO Box 979001                                                       Disputed
          Saint Louis, MO 63197
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,045.55
          Veritiv Operating Company                                           Contingent
          P.O. Box 409884                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $971.88
          VideoJet Technologies                                               Contingent
          12113 Collection Center Dr                                          Unliquidated
          Federal ID# XX-XXXXXXX                                              Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,955.35
          Waste Pro                                                           Contingent
          1405 Danielsville Rd                                                Unliquidated
          Athens, GA 30601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $622.08
          Weldon Provisions LLC                                               Contingent
          2943 W Encelia Ct                                                   Unliquidated
          Tucson, AZ 85745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Wells Fargo Bank, N.A.                                              Contingent
          Attn: C. Allen Parker, CEO                                          Unliquidated
          101 N. Phillips Avenue                                              Disputed
          Sioux Falls, SD 57104
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,155.38
          Whitehall Specialties                                               Contingent
          P.O. Box 74716                                                      Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 22 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-20916-jrs                     Doc 124             Filed 08/05/19 Entered 08/05/19 12:23:22                                     Desc Main
                                                                     Document      Page 26 of 27
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.132     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $106,513.26
           Wilheit Packaging LLC                                              Contingent
           PO Box 111                                                         Unliquidated
           Gainesville, GA 30503                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $768.00
           William T. Porter                                                  Contingent
           1160 River Run                                                     Unliquidated
           Bishop, GA 30621                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $31,617.52
           Williams Country Sausage                                           Contingent
           5132 Old Troy-Hickman Road                                         Unliquidated
           Union City, TN 38261                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Winkler-IHM                                                        Contingent
           P O Box 68                                                         Unliquidated
           Dale, IN 47523                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    For notice only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,737.59
           Yamato Corporation Dataweigh                                       Contingent
           PO Box 206185                                                      Unliquidated
           Dallas, TX 75320                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                    4,049,663.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        4,049,663.50




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 23 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
Case 19-20916-jrs     Doc 124    Filed 08/05/19 Entered 08/05/19 12:23:22         Desc Main
                                Document      Page 27 of 27


                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

IN RE:
                                                  CHAPTER 11
SIGNATURE PACK, LLC,
                                                  CASE NO. 19-20916-JRS
         Debtor.

                              CERTIFICATE OF SERVICE

    This is to certify that I have on this day electronically filed the foregoing Amendment to
Schedule E/F and Summary of Schedules using the Bankruptcy Court’s Electronic Case Filing
program, which sends a notice of and an accompanying link to this document to the following
parties who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing
Program:

 -   Griffin B. Bell gbb@gb3pc.com; dts@gb3pc.com;admin@gb3pc.com;
 -   Sam G. Bratton sbratton@dsda.com; kstratton@dsda.com; dbkirk@dsda.com;
 -   David A. Garland dgarland@mcdr-law.com; hjohnson@mcdr-law.com;
 -   Lee B. Hart lee.hart@nelsonmullins.com; ayo.uboh@nelsonmullins.com;
 -   Sean C. Kulka sean.kulka@agg.com;
 -   Leah Fiorenza McNeill Leah.Fiorenza@bclplaw.com; b.lyle@bclplaw.com;
 -   Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov;
 -   Stephan A. Ray sray@mcdr-law.com; hjohnson@mcdr-law.com;
 -   Michael D. Robl michael@roblgroup.com
 -   Andres H. Sandoval andres.sandoval@usdoj.gov; charlie.cromwell@usdoj.gov;
     Larissa.selchenkova@usdoj.gov;
 -   Shayna M. Steinfeld shayna@steinfeldlaw.com;
 -   Thomas R. Walker thomas.walker@fisherbroyles.com; and
 -   David S. Weidenbaum david.s.weidenbaum@usdoj.gov.

     This 5th day of August, 2019.

                                           JONES & WALDEN, LLC
                                           /s/ Leslie M. Pineyro
                                           Leslie M. Pineyro
                                           Georgia Bar No. 969800
                                           lpineyro@joneswalden.com
                                           21 Eighth Street, NE
                                           Atlanta, Georgia 30309
                                           (404) 564-9300 Telephone
                                           (404) 564-9301 Facsimile
                                           Attorney for Debtor


                                              3
